In related proceedings pursuant Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Suffolk County (Hoffmann, J.), dated March 12, 2009, as found that she neglected the subject children as a result of her illegal drug use and, inter alia, directed her to undergo a substance abuse evaluation and to complete a parenting skills program.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
After a colloquy with the Family Court, the mother consulted with her attorney before consenting to drug testing. The mother therefore waived her right to challenge the Family Court’s order directing her to undergo a substance abuse evaluation (see Matter of Dania W., 65 AD3d 1356 [2009]). The Family Court made *777a proper finding of neglect based on the mother’s positive results from drug testing. Covello, J.P., Santucci, Angiolillo and Dickerson, JJ., concur.